DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13 and 15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wang (US 2019/0332241).
Regarding claim 1, Wang discloses a display panel comprising: 
a touch electrode (see upper electrode 1 in fig. 2) provided to supply a common voltage (para. 24, 29; wherein Vcom is supplied to the electrode during display driving); 
a first signal (see Tx line 8 electrically connected the upper touch electrode 1 through vias in fig. 2) line connected to the touch electrode and provided to supply the common voltage applied by a driving IC to the touch electrode (para. 24, 29); 
a plurality of dummy lines (see 8 and 3 not electrically connected to the upper touch electrode 1 in fig. 2) provided to be connected to the touch electrode (para. 31); and 
a switching transistor (4, fig. 2) provided to supply the common voltage to a second signal line by being switched by an applied an enable signal (para. 32-33), 
wherein the second signal line is configured to supply the common voltage to the touch electrode (para. 32-33).  
Regarding claim 2, Wang discloses wherein the plurality of dummy lines are provided in parallel to the first signal line (fig. 2 and para. 31), 
the touch electrode includes an electrode area in which the first signal line is disposed and a dummy area other than the electrode area (fig. 2), and 
the second signal line is provided in the dummy area (fig. 2).  
Regarding claim 3, Wang discloses wherein the touch electrode is divided into a first area and a second area (fig. 2), 
wherein the second signal line is provided in the first area to be parallel to the first signal line (fig. 2), and 
wherein the first signal line is provided in the second area (fig. 2).  
Regarding claim 4, Wang discloses wherein a plurality of second signal lines is provided (see fig. 2 wherein each touch electrode as a second signal line).  
Regarding claim 5, Wang discloses wherein the enable signal is applied from a driving IC (5, fig. 2), and the common voltage supplied to the switching transistor is applied from the driving IC (para. 24, 29).
Regarding claim 7, Wang discloses wherein the second signal line further includes a connection line (2, fig. 2) connected to the first signal line.  
Regarding claim 8, Wang discloses wherein the second signal line includes at least one of the plurality of dummy lines (see fig. 2 and para. 31-32).
Claims 9-13 and 15 are rejected for the same reasons as stated above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chung (US 2019/0196240).
Regarding claim 6, Wang fails to disclose an auto probe.
Chung discloses when inspecting an array of the display panel by an auto probe unit, the enable signal is applied from the auto probe unit, and the common voltage supplied to the switching transistor is applied from the auto probe unit (para. 22; wherein an auto probe switching array is used to apply a test Vcom).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Chung in the device of Wang. The motivation for doing so would have been to provide the ability thoroughly test the signal lines prior to connecting the driver IC (Chung; para. 22). To properly detect faults for repair.
Claims 14-15 are rejected for the same reasons as stated in claims 6 and 1 above.



Conclusion 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628